Name: Commission Regulation (EEC) No 981/91 of 22 April 1991 correcting Regulations (EEC) No 798/91 and (EEC) No 799/91 opening invitations to tender for the reduction in levies on maize and grain sorghum respectively imported from third countries
 Type: Regulation
 Subject Matter: plant product;  trade policy;  Europe
 Date Published: nan

 23 . 4. 91No L 102/ 14 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 981/91 of 22 April 1991 correcting Regulations (EEC) No 798/91 and (EEC) No 799/91 opening invitations to tender for the reduction in levies on maize and grain sorghum respectively imported from third countries HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1799/87 of 25 June 1987 on special arrangements for imports of maize and sorghum into Spain from 1987 to 1990 ('), and in particular Articles 3 (2) and 8 thereof, Whereas Commission Regulations (EEC) No 798/91 (2) and (EEC) No 799/91 (3) open invitations to tender for the reduction in the levies on imports of maize and grain sorghum ; whereas, as a result of an error of transcription, the condition for the release of the security does not correspond to the provision on the opinion of the Man ­ agement Committee ; whereas the Regulations in ques ­ tion should be corrected ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 1 Article 6 ( 1 ) (b) of Regulations (EEC) No 798/91 and (EEC) No 799/91 are hereby replaced by the following : '(b) where the successful tenderer provides evidence by means of a sales invoice to a processor or a consumer in Spain that the products imported have been processed or used in Spain Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 28 March 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 April 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 170, 30. 6 . 1987, p. 1 . (2) OJ No L 82, 28 . 3 . 1991 , p. 21 . (3) OJ No L 82, 28 . 3 . 1991 , p. 24. /